DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election without traverse of electing Invention I claims 1-10 in the reply filed on 08/12/2021 is acknowledged.
Claims 11-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/12/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “a transmit circuit coupled to the transmit”, which renders the claim indefinite. It’s unclear whether the transmit refers to the transmit-receive switch, the transmit node, or something else.
Further clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 24-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barlow et al. (US 2014/0144240).

Regarding claim 1, Barlow discloses an ultrasound system [e.g. figs. 1-2, 5, (or figs. 10A, 11B, 1-2 see similar corresponding elements)], comprising: a transmit-receive switch [e.g. 51, 52/75/76/74 fig. 5, which is 41/42 fig. 2 ], wherein the transmit-receive switch comprises: a first transistor [e.g. 51] having a first current terminal, a second current terminal, and a first control terminal [e.g. the gate terminal]; a second transistor [e.g. 102/111/81 fig. 5 in 41/42 fig. 2] having a third current terminal, a fourth current terminal, and a second control terminal [e.g. the gate terminal], the fourth current terminal coupled to the first current terminal; a first switch [e.g. 101/102/97/92/111] coupled between the second current terminal and a ground terminal [e.g. V1]; and a second switch [e.g. 52 fig. 5 of 41 fig. 2, 23 fig. 1, or 51/52 in fig. 5 of 42 fig. 2] coupled between the second current terminal and a receive node [e.g. the node after/before the receiver front-end circuit]; and a receiver front-end circuit [e.g. 22 fig. 1/23, 13 fig. 1/42, 43 fig. 2] coupled to the receive node. See also rejections of claim 24/30.

Regarding claim 2, Barlow discloses the ultrasound system of claim 1, wherein the third current terminal is coupled to a transmit node [e.g. 45/44/31, the node between 14 and 35 fig. 2, the node between 13 and 23 fig. 1, or the node between 13 and 16 fig. 1].
Regarding claim 3, Barlow discloses the ultrasound system of claim 2, wherein the first transistor and the second transistor are configured to operate at a transducer driver voltage level [e.g. the gate voltage of 51, 52/HV/LV/the voltage level between 51 and 52 (the claim has to be more specific)].

Regarding claim 4, Barlow discloses the ultrasound system of claim 3, wherein the first transistor [e.g. 101/102 fig. 5 and second switches [e.g. 23 fig. 1] are configured to operate at voltage level below the transducer driver voltage level [note: operate at voltage level may have many meanings. If it means the transistors operates in a high voltage domain and the switches operate in a low voltage domain, the claims should recite so].
Regarding claim 5, Barlow discloses the ultrasound system of claim 1, wherein the transmit-receive switch uses a combined transmit-receive and return to zero (RTZ) path to transition from a positive transducer driver voltage level [e.g. high voltage] to ground, and to transition from a negative transducer driver voltage level [e.g. negative high voltage] to the ground.
Regarding claim 6, Barlow discloses the ultrasound system of claim 2, further comprising a gate-on drive control circuit [e.g. 73/102] for the second transistor, wherein the gate-on drive control circuit comprises: a third transistor [e.g. 81/102] having a fifth current terminal, a sixth current terminal, and a third control terminal; a first diode [e.g. 84/86] having a first anode and a first cathode, the first anode coupled to the sixth current terminal and the first cathode coupled to the second control terminal; and a second diode [e.g. 86/84] having a second anode and a second cathode, the second anode coupled to the transmit node and the second cathode coupled to the second control terminal.
Regarding claim 7, Barlow discloses the ultrasound system of claim 2, further comprising a gate-on drive control circuit [e.g. 73, 102] for the second transistor, wherein the gate-on drive control circuit comprises: a third transistor [e.g. 81/102] having a fifth current terminal, a sixth current terminal, and a third control terminal; a fourth transistor [e.g. 102/81] having a seventh current terminal, an eighth current terminal, and a fourth control terminal; a first diode [e.g. 84/86/103/117/118/112/113] having a first anode and a first cathode, the first anode coupled to the sixth current terminal and the first cathode coupled to the seventh current terminal; and a second diode [e.g. 86/84/118/103/117/113/112] having a second anode and a second cathode, the second anode coupled to the transmit node and the second cathode coupled to the seventh current terminal, and wherein the eighth current terminal is coupled to the second control terminal.
Regarding claim 8, Barlow discloses the ultrasound system of claim 7, wherein the gate-on drive control circuit further comprises: a fifth transistor [e.g. 97] having a ninth current terminal, a tenth current terminal, and a fifth control terminal; a third diode [e.g. 98/57/112/113] having a third anode and a third cathode, the third anode coupled to the tenth current terminal; and a resistor [e.g. 83/82] with a first resistor terminal and a second resistor terminal, wherein the first resistor terminal is coupled to the third cathode of the third diode, and wherein the second resistor terminal is coupled to the second control terminal.
Regarding claim 9, Barlow discloses the ultrasound system of claim 8, wherein the resistor is a first resistor, wherein the ultrasound system further comprises a gate-off drive control circuit for the second transistor, and wherein the gate-off drive control circuit comprises: a sixth transistor [e.g. 92] having an eleventh current terminal, a twelfth current terminal, and a sixth control terminal, wherein the twelfth current terminal is coupled to a negative transducer drive voltage node [advice to elaborate what is the negative transducer drive voltage node]; a seventh transistor [e.g. 102] having a thirteenth current terminal, a fourteenth current terminal, and a seventh control terminal, wherein the thirteenth current terminal is coupled to the second control terminal; and a second resistor [e.g. 82/83] having a third resistor terminal and a fourth resistor terminal, the third resistor terminal coupled to the thirteenth current terminal and the fourth resistor terminal coupled to the seventh control terminal and to the eleventh current terminal.

Regarding claim 24, Barlow discloses an ultrasound system [e.g. figs. 1-2, 5, (or figs. 10A, 11B, 1-2 see similar corresponding elements)], comprising: a transmit-receive switch [e.g. 51, 52/75/76/74 fig. 5, which is 41/42 fig. 2 ], wherein the transmit-receive switch comprises: a first transistor [e.g. 51] having a first current terminal, a second current terminal, and a first control terminal; a second transistor [e.g. 102/97/52 fig. 5 in 41/42 fig. 2] having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to a transmit node [e.g. 45/44/31, the node between 14 and 35 fig. 2, the node between 13 and 23 fig. 1, or the node between 13 and 16 fig. 1] and the fourth current terminal coupled to the first current terminal; a first switch [e.g. 101/102/97/92/111] coupled between the second current terminal and a ground terminal; a second switch [e.g. 52/102/101 fig. 5 of 41 fig. 2, 23 fig. 1, or 51/52 in fig. 5 of 42 fig. 2] coupled between the second current terminal and a receive node [e.g. the node after/before the receiver front-end circuit]; and a controller [e.g. 73/75/74/76  excluding the first and second transistors, the first and second switches and some of the connecting elements of the transmit-receive switch fig. 5] coupled to the first control terminal, to the second control terminal, to the first switch, and to the second switch; and a receiver front-end circuit [e.g. 22 fig. 1/23, 13 fig. 1/42, 43 fig. 2] coupled to the receive node. See also rejections of claims 1 and 2/30.
 
Regarding claim 25, Barlow discloses the ultrasound system of claim 24, wherein the first transistor and the second transistor are high voltage transistors [vague, what is considered as a high voltage transistor? There is no low voltage transistor to be compared with] and the first switch and the second switch are low voltage switches [vague, what is considered as a low voltage switch? There is no high voltage switches to be compared with].

Regarding claim 26, Barlow discloses the ultrasound system of claim 24, wherein the controller comprises: a third transistor [e.g. 81/102/101] having a fifth current terminal, a sixth current terminal, and a third control terminal, the fifth current terminal coupled to a power supply node [e.g. V2]; a first diode [e.g. 84/86/103/117/118/112/113] having a first anode and a first cathode, the first anode coupled to the sixth current terminal and the first cathode coupled to the second control terminal; and a second diode [e.g. 86/103/84/118/117/113/112] having a second anode and a second cathode, the second anode coupled to the transmit node and the second cathode coupled to the second control terminal.

Regarding claim 27, Barlow discloses the ultrasound system of claim 24, wherein the controller comprises: a third transistor [e.g. 81/102/101] having a fifth current terminal, a sixth current terminal, and a third control terminal, the fifth current terminal coupled to a power supply node [e.g. V2]; a first diode [e.g. 84/86/103/117/118/112/113]  having a first anode and a first cathode, the first anode coupled to the sixth current terminal; a second diode [e.g. 86/103/84/118/117/113/112] having a second anode and a second cathode, the second anode coupled to the transmit node and the second cathode coupled to the first cathode; a fourth transistor [e.g. 102/101/81] having a seventh current terminal, an eighth current terminal, and a fourth control terminal, the seventh current terminal coupled to the first cathode and the eighth current terminal coupled to the second control terminal; a resistor [e.g. 83/82/101] having a first resistor terminal and a second resistor terminal, the first resistor terminal coupled to the fourth control terminal and the second resistor terminal coupled to the eighth current terminal; a third diode [e.g. 98/57/112/113] having a third anode and a third cathode, the third cathode coupled to the fourth control terminal; and a fifth transistor [e.g. 97] having a ninth current terminal, a tenth current terminal, and a fifth control terminal, the ninth current terminal coupled to the power supply node and the tenth current terminal coupled to the third anode.

Regarding claim 28, Barlow discloses the ultrasound system of claim 24, wherein the controller comprises: a sixth transistor [e.g. the matched third transistor in claim 27] having an eleventh current terminal, a twelfth current terminal, and a sixth control terminal, the twelfth current terminal coupled to a negative high voltage terminal [e.g. HV/44/45]; a seventh transistor [e.g. 102] having a thirteenth current terminal, a fourteenth current terminal, and a seventh control terminal, the seventh control terminal coupled to the eleventh current terminal and the fourteenth current terminal coupled to the transmit node; and a resistor [e.g. 83/82/101] having a first resistor terminal and a second resistor terminal, the first resistor terminal coupled to the thirteenth current terminal and the second resistor terminal coupled to the seventh control terminal.

Regarding claim 29, Barlow discloses the ultrasound system of claim 24, wherein the controller comprises: an eighth transistor [e.g. 81] having a fifteenth current terminal, a sixteenth current terminal, and an eighth control terminal, the fifteenth current terminal coupled to a low voltage terminal [e.g. the node under 83/82] and the sixteenth current terminal coupled to the first control terminal; and a ninth transistor [e.g. 102/101/97/111] having a seventeenth current terminal, an eighteenth current terminal, and a ninth control terminal, the seventeenth current terminal coupled to the ground terminal and the eighteenth current terminal coupled to the sixteenth current terminal.
Regarding claim 30 (as best understood), Barlow discloses an ultrasound system, comprising: a transmit-receive switch, wherein the transmit-receive switch comprises: a first transistor having a first current terminal, a second current terminal, and a first control terminal; a second transistor having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to a transmit node [e.g. 45/44/31, the node between 14 and 35 fig. 2, the node between 13 and 23 fig. 1, or the node between 13 and 16 fig. 1] and the fourth current terminal coupled to the first current terminal; a first switch coupled between the second current terminal and a ground terminal; and a second switch coupled between the second current terminal and a receive node; a transmit circuit [e.g. 16 fig. 1/43 fig. 2/ 79/78 fig. 5] coupled to the transmit; a receiver front-end circuit coupled to the receive node; and a transceiver [e.g. 12/14 fig. 1] coupled to the transmit node. Also see matching elements rejections of claims 1 and 2 or 24.

Regarding claim 31 (as best understood), Barlow discloses the ultrasound system of claim 30, wherein the first transistor and the second transistor are high voltage transistors and the first switch and the second switch are low voltage switches. See rejections of claim 25.

Regarding claim 32 (as best understood), Barlow discloses the ultrasound system of claim 30, further comprising: a third transistor having a fifth current terminal, a sixth current terminal, and a third control terminal, the fifth current terminal coupled to a power supply node [e.g. V2]; a first diode having a first anode and a first cathode, the first anode coupled to the sixth current terminal and the first cathode coupled to the second control terminal; and a second diode having a second anode and a second cathode, the second anode coupled to the transmit node and the second cathode coupled to the second control terminal. See rejections of claims 6/7/26/27.

Regarding claim 33 (as best understood), Barlow discloses the ultrasound system of claim 30, further comprising: a third transistor having a fifth current terminal, a sixth current terminal, and a third control terminal, the fifth current terminal coupled to a power supply terminal; a first diode having a first anode and a first cathode, the first anode coupled to the sixth current terminal; a second diode having a second anode and a second cathode, the second anode coupled to the transmit node and the second cathode coupled to the first cathode; a fourth transistor having a seventh current terminal, an eighth current terminal, and a fourth control terminal, the seventh current terminal coupled to the first cathode and the eighth current terminal coupled to the second control terminal; a resistor having a first resistor terminal and a second resistor terminal, the first resistor terminal coupled to the fourth control terminal and the second resistor terminal coupled to the eighth current terminal; a third diode having a third anode and a third cathode, the third cathode coupled to the fourth control terminal; and a fifth transistor having a ninth current terminal, a tenth current terminal, and a fifth control terminal, the ninth current terminal coupled to the power supply teminal and the tenth current terminal coupled to the third anode. See rejections of claims 7-8/27.

Regarding claim 34 (as best understood), Barlow discloses the ultrasound system of claim 30, further comprising: a sixth transistor having an eleventh current terminal, a twelfth current terminal, and a sixth control terminal, the twelfth current terminal coupled to a negative high voltage terminal [e.g. HV/44/45]; a seventh transistor having a thirteenth current terminal, a fourteenth current terminal, and a seventh control terminal, the seventh control terminal coupled to the eleventh current terminal and the fourteenth current terminal coupled to the transmit node; and a resistor having a first resistor terminal and a second resistor terminal, the first resistor terminal coupled to the thirteenth current terminal and the second resistor terminal coupled to the seventh control terminal. See rejections of claim 28.

Regarding claim 35 (as best understood), Barlow discloses the ultrasound system of claim 30, further comprising: an eighth transistor having a fifteenth current terminal, a sixteenth current terminal, and an eighth control terminal, the fifteenth current terminal coupled to a low voltage terminal and the sixteenth current terminal coupled to the first control terminal; and a ninth transistor having a seventeenth current terminal, an eighteenth current terminal, and a ninth control terminal, the seventeenth current terminal coupled to the ground terminal and the eighteenth current terminal coupled to the sixteenth current terminal. See rejections of claim 29.

Regarding claim 36, Barlow discloses an ultrasound system, comprising: a first transistor having a first current terminal, a second current terminal, and a first control terminal; a second transistor having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to a transmit node and the fourth current terminal coupled to the first current terminal; a first switch coupled between the second current terminal and a ground terminal; a second switch coupled between the second current terminal and a receive node; and a receiver front-end circuit coupled to the receive node. See rejections of claims 1-2 and 24.

Regarding claim 37, Barlow discloses the ultrasound system of claim 36, wherein the first transistor and the second transistor are high voltage transistors and the first switch and the second switch are low voltage switches. See rejections of claim 25/31.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barlow et al. (US 2014/0144240).

Regarding claim 10, Barlow discloses the ultrasound system of claim 9. Barlow does not explicitly disclose diodes (e.g. 86, 84, 98, 117, 118, 91 and/or 112) can be transistor-connected diodes. However, it’s notorious well-known that diodes can be transistor-connected diodes. The official notice of the foregoing fact is hereby taken. For example, Ping (US 2008/0062595) discloses diodes can be transistor-connected diodes [see para. 0030, fig. 5] such that the combination discloses further comprises a gate-on-off drive control circuit for the first transistor, and wherein the gate-on-off drive control circuit comprises: an eighth transistor [e.g. 117/118/84/86] having a fifteenth current terminal, a sixteenth current terminal, and an eighth control terminal, wherein the fifteenth current terminal is coupled to a voltage supply node [e.g. the node below 83/82/104] configured to provide a voltage supply below a transducer driver voltage level; and a ninth transistor [e.g. 118/117/86/84] having a seventeenth current terminal, an eighteenth current terminal, and a ninth control terminal, wherein the seventeenth current terminal is coupled to a ground node [e.g. V1], and wherein the first control terminal is coupled to the eighteenth current terminal and to the sixteenth current terminal. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device to provide notorious well-known transistor-connected diodes.

Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Barlow fails to disclose "a transmit-receive switch, wherein the transmit-receive switch comprises: a first transistor having a first current terminal, a second current terminal, and a first control terminal; a second transistor having a third current terminal, a fourth current terminal, and a second control terminal, the fourth current terminal coupled to the first current terminal; a first switch coupled between the second current terminal and a ground terminal; and a second switch coupled between the second current terminal and a receive node; and a receiver front-end circuit coupled to the receive node." However, Barlow discloses the above claim limitations. See rejection of claim 1.
Regarding claim 24, Applicant argues that Barlow fails to disclose "a transmit-receive switch, wherein the transmit-receive switch comprises: a first transistor having a first current terminal, a second current terminal, and a first control terminal; a second transistor having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to a transmit node and the fourth current terminal coupled to the first current terminal; a first switch coupled between the second current terminal and a ground terminal; a second switch coupled between the second current terminal and a receive node; and ... a receiver front-end circuit coupled to the receive node.” However, Barlow discloses the above claim limitations. See rejection of claim 24.
Regarding claim 30, Applicant argues that Barlow fails to disclose "a transmit-receive switch, wherein the transmit-receive switch comprises: a first transistor having a first current terminal, a second current terminal, and a first control terminal; a second transistor having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to a transmit node and the fourth current terminal coupled to the first current terminal; a first switch coupled between the second current terminal and a ground terminal; and a second switch coupled between the second current terminal and a receive node; ... a receiver front-end circuit coupled to the receive node." .” However, Barlow discloses the above claim limitations. See rejection of claim 30.
Regarding claim 36, Applicant argues that Barlow fails to disclose "a first transistor having a first current terminal, a second current terminal, and a first control terminal; a second transistor having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to a transmit node and the fourth current terminal coupled to the first current terminal; a first switch coupled between the second current terminal and a ground terminal; a second switch coupled between the second current terminal and a receive node; and a receiver front-end circuit coupled to the receive node." However, Barlow discloses the above claim limitations. See rejection of claim 36.
In addition, after further review the scope of the amended Claim 10, amended claim 10 has been rejected. See rejection of claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842